Citation Nr: 9903582	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for postoperative repair, dislocation and rotator cuff tear, 
right shoulder (dominant).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to March 
1995.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in August 1995.  That decision granted the 
veteran's claim of entitlement to service connection for the 
residuals of a shoulder injury.  It assigned a noncompensable 
disability rating to those residuals.  The rating assigned 
was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that in subsequent rating decisions, the 
veteran was awarded increased ratings for the postoperative 
repair, dislocation and rotator cuff tear, right shoulder 
(dominant).  Where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The veteran's postoperative repair, dislocation and rotator 
cuff tear, right shoulder (dominant) is currently manifested 
by pain, weakness, and limitation of motion to 90 degrees of 
elevation due to pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative repair, dislocation and rotator cuff tear, 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71, Plate I, 4.71a, Diagnostic Codes (DC) 5201, 5202, 5203 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Furthermore, the Board finds that the 
veteran's claim for increased rating has been adequately 
developed for appellate purposes by the RO and that a 
decision may be rendered without the case being remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Applicable Rating Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1998).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

Diagnostic Code 5201, which pertains to limitation of motion 
of the arm, provides a maximum 40 percent rating for the 
major arm, and a 30 percent rating for the minor arm, if 
motion is limited to 25 degrees from the side.  A 30 percent 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 20 
percent rating applies if motion is limited to shoulder level 
in either arm.  38 C.F.R. § 4.71a DC 5201 (1998)

The provisions of 38 C.F.R. § 4.71a, DC 5202 (1998) provide 
the following evaluations for impairment of the humerus 
involving the major side of the body: Where there is loss of 
the head of the humerus (flail shoulder) an 80 percent 
evaluation is warranted.  Where there is nonunion of the 
joint (false joint), a 60 percent evaluation is warranted.  A 
50 percent evaluation is provided for fibrous union.  A 30 
percent evaluation is provided where there is recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements.  A 20 
percent evaluation is provided for such recurrent 
dislocations with infrequent episodes and guarding of 
movements only at the shoulder level.  A 30 percent 
evaluation is also provided where there is malunion of the 
humerus with marked deformity.  A 20 percent rating is 
provided for such malunion with moderate deformity of the 
humerus.

Diagnostic Code 5203 for impairment of the clavicle or 
scapula, provides a 20 percent rating (major or minor 
extremity) for dislocation of the clavicle or scapula, a 20 
percent rating for non-union with loose movement, a 10 
percent rating for non-union without loose movement, and a 10 
percent rating for malunion of the clavicle or scapula.  If 
these definitions are not appropriate, the disorder is to be 
rated on the impairment of function of the contiguous joint.

Facts

Review of the veteran's service medical records reveals that 
the veteran dislocated his shoulder in August 1994, during a 
parachute jump.  The veteran reported landing on his two 
feet, but then falling on his right shoulder.  He reportedly 
went to see a medic, who instructed him to raise his arm, the 
veteran felt a "pop" and some pain.  The injury was 
diagnosed in the service department orthopedic clinic as a 
dislocation of the right shoulder with spontaneous reduction.

Service medical records reveal several months of physical 
therapy with surgery on the shoulder in November 1994 and 
subsequent convalescence.

The veteran was treated by VA in November 1995.  Examination 
of the right shoulder showed pain and limitation of movement.

In March 1996 the veteran was interviewed for VA counseling.  
He noted that he was unable to work secondary to his arm 
injury.  In April 1996 the veteran sought VA treatment.  
Physical examination at that time showed a surgical scar of 
the right shoulder, full of adduction and external rotation, 
negative apprehension test, and no indication of dislocation.  
X-rays reportedly showed no evidence of humeral head change.  
The examiner was unable to dislocate the right shoulder.

VA first examined the veteran for compensation purposes in 
May 1996.  The veteran reported that since the November 1994 
surgery, he had had pain and weakness in the right shoulder 
and right arm.  At that time the veteran stated he was only 
able to lift 10 pounds with his right arm.  The veteran 
stated he had to sleep with his right arm in a sling, and 
awoke three to four times at night because of pain in the 
right shoulder.  The veteran had taken Tylenol and aspirin 
for the pain with no relief.

On physical examination, the veteran had a 10cm linear, well-
healed scar over the anterior right shoulder.  On motion of 
the right shoulder, crepitus was felt.  Range of motion of 
the right shoulder was decreased and produced pain.  Range of 
motion of the right shoulder was as follows: forward flexion 
from zero to 150 degrees, abduction zero to 100 degrees, and 
internal and external rotation zero to 60 degrees.  On 
checking the strength of the right hand grip, this was 
decreased 60 percent compared to the left hand's grip.

The veteran was reportedly right handed.  The diagnoses were 
pain and decreased strength of the right upper extremity with 
decreased range of motion and weakness in the right upper 
extremity.  Also diagnosed, was a history of injury and 
dislocation of the right shoulder, status post surgery on the 
right shoulder and probable arthritis and tendonitis of the 
right shoulder secondary to trauma.

The veteran sought treatment at the VA clinic in October 
1996.  The veteran stated that he took codeine for his 
shoulder pain, and medicated himself by smoking marijuana 
daily to control his pain.  He asked for codeine pain 
medication.  On examination the veteran's right shoulder 
appeared to be slightly lower than the left.  There was a 
well-healed scar on the anterior cuff of the shoulder.  
Veteran could not actively or passively flex his shoulder or 
abduct and elevated beyond about 45 degrees without 
complaining of discomfort.  He would not attempt further 
range of motion.  The veteran could externally rotated to 
about the mid buttocks area.  There was a positive 
apprehension sign.  There was weakness with scapular 
elevation.  On passive range of motion the veteran expressed 
extreme discomfort.  There was popping in the shoulder joint 
with rotation of the humerus in circumduction.  There was no 
swelling, erythema, or point tenderness.  The medical care 
provider reviewed a July 1996, MRI report.  It reportedly 
showed that there was some pathology of the labrum of the 
right shoulder.  The diagnosis was chronic shoulder pain and 
subluxation status post shoulder injury.  

An October 1996 VA discharge instruction noted that the 
veteran should not lift with his right arm.  A VA 
prescription form attached to the veteran's claims folder 
notes that the veteran had a torn right shoulder rotator 
cuff.  The veteran had been seen at the Palo Alto VA hospital 
and was awaiting surgical treatment.  The veteran was noted 
to be unable to work because of his injury.

The veteran submitted a note from Pleasure Point Auto.  The 
veteran was noted to have been hired to work as a mechanic.  
When he was asked about his health condition, the veteran 
disclosed his dislocating shoulder.  The garage therefore 
decided that it could no longer employ him because the 
veteran could not perform the physical work required of his 
job.

The veteran sought VA treatment in November 1997, complaining 
of pain in the anterior and lateral aspects of his shoulder.  
Physical examination revealed 180 degrees of forward flexion, 
internal rotation to T7, external rotation to 60 degrees.  
The veteran had a well-healed scar on the anterior aspect of 
the shoulder.  The veteran had mild supraspinatus weakness on 
isolated testing.  He had a positive apprehension sign, and 
resisted further examination to evaluate the stability of the 
shoulder, secondary to pain.  The veteran's MRI was 
interpreted as being consistent with a full thickness rotator 
cuff tear.

The physician noted that he had given a note to the veteran 
stating that the veteran had limited use of his right upper 
extremity secondary to a disability.  Physical therapy was 
also recommended for scapular stabilization exercises.

The veteran was examined by the physical therapy department 
at a VA facility in December 1997.  The veteran noted that 
his shoulder "pops in and out" frequently (four to five 
times per day when working).  He had severe burning pain at 
all times that increased with work.  The veteran reported 
that in August 1994, during a parachute jump, a static line 
was caught under his right arm.  The veteran reported that he 
hit the airplane and then was cut loose, landing in trees and 
falling to the ground.  He reported being awakened at night 
by pain in the shoulder, then remaining awake two to three 
hours.  The veteran was unable to carry greater than 20 
pounds due to pain.  The veteran was unable to work as a tree 
surgeon due to pain while lifting wood and heavy saws.  The 
veteran also noted grinding, cracking, and significant pain 
when driving in a manual transmission car.  The location of 
the pain was the posterior and inferior shoulder with 
radiation down the arm.  The pain was 7 out of 10 and 
constant.  The symptoms were aggravated by carrying heavy 
objects, using his arm, any motion, and lying on the alarm.  

Surgery was performed on the veteran's right soldier by VA in 
March 1998.  The postoperative diagnosis was a right shoulder 
rotator cuff tear with instability and impingement.  The 
surgery consisted of a right shoulder arthroscopy with 
debridement of partial thickness rotator cuff tear, a partial 
synovectomy, and laser capsulorrhaphy and acromioplasty.

Subsequent to the veteran's surgery in March 1998, he was 
again evaluated by the physical therapy clinic at a VA 
facility.  Since surgery the veteran noted general aching.  
In April 1998, during a physical therapy appointment, the 
veteran noted that he periodically used a small chain saw.  
The veteran's wife stated that every time she turned around 
the veteran was in a tree.  Passive range of motion testing 
on the right revealed external rotation to 40 degrees, 
flexion to 140 degrees, internal rotation within normal 
limits, abduction within normal limits.  In June 1998 the 
veteran stated that he continued to have popping in the 
shoulder.  At that time, the veteran was discharged from 
physical therapy 

The veteran was in receipt of a temporary total rating for 
compensation under the provisions of 38 C.F.R. § 4.30 (1998), 
from March 5 to July 31, 1998.

The veteran was most recently examined by VA in September 
1998.  The veteran's stated that since his March 1998 
surgery, he was able to move his shoulder more; however, he 
still had a chronic unrelenting pain.  The veteran noted his 
pain was a 5 on a scale to 10.  The pain increased to 10 on a 
scale of 10 with activity.  His shoulder hurt when he lay on 
it.  The pain was severe.  The veteran was noted to be right 
handed and had been working as a tree surgeon.  The veteran 
could no longer work in a normal way.  The veteran stated he 
still had severe pain and tenderness with normal motion.

On physical examination the veteran had a healed scar over 
the shoulder which was 10cm in length.  The veteran was quite 
tender anteriorly and posteriorly.  All motions of the 
shoulder were painful.  The veteran had 90 degrees of flexion 
and 90 degrees of abduction.  He also had 20 degrees 
extension, 45 degrees of external rotation, and 60 degrees of 
internal rotation.  The veteran's strength appeared to be 
diminished, but because of severe pain, his speed was quite 
slow.  His coordination was not an issue, but his endurance 
was markedly diminished.

The examiner noted that, as to DeLuca factors, the veteran's 
excursion would be 3 to 4 on a scale to 5, strength would be 
2, speed would be 2, and endurance would be 2 on a scale to 
5.  The examiner diagnosed chronic right shoulder pain 
secondary to a severe rotator cuff tear with recurrent 
dislocations.  Chronic pain was more likely than not due to 
soft tissue damage of the shoulder.

Analysis

The residuals of the right shoulder separation are most 
recently manifested by pain, weakness, and limitation of 
motion to 90 degrees due to pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (a rating based on limitation of motion 
must include limitation of motion due to pain).  The disorder 
is properly evaluated under Diagnostic Code 5201 because 
limitation of motion of the arm, including limitation of 
motion due to pain, is the primary limitation of function 
imposed by the disorder.  38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5201 and 5203.  In accordance with 
Diagnostic Code 5201, a 30 percent rating applies to the 
major arm if motion is limited to halfway between the side 
and shoulder level, which is interpreted to equate to 45 
degrees of elevation.  38 C.F.R. § 4.71, Plate I.  A 40 
percent rating requires limitation of motion to 25 degrees 
from the side.  The evidence shows that motion is limited to 
90 degrees from the side, which is essentially the same 
requirement as specified for the 20 percent disability 
rating.

The Board notes that the veteran currently has been assigned 
a 30 percent disability rating.  The Board finds that the 
limitation of motion due to pain beyond that demonstrated 
upon objective examination is adequately compensated by the 
extra 10 percent disability beyond that found on objective 
examination in the current 30 percent rating.  38 C.F.R. 
§§ 4.40, 4.45.

The Board finds that the 30 percent rating, equating to a 
limitation of motion to 25 degrees from the side, also 
adequately takes into account his decreased strength and 
endurance, when compared to the actual motion to shoulder 
level.  The Board also notes that in November 1997 the 
veteran was noted to have 180 degrees of motion.  The worst 
limitation of motion noted was to 45 degrees in October 1996, 
beyond which the veteran complained of pain.

The evidence does not show that the objective evidence of 
limitation of motion more nearly approximates 25 degrees from 
the side, or that the noted weakness of the supraspinatus 
produces sufficient limitation of function to equate to 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.7.  The 30 percent rating currently assigned exceeds the 
minimum compensable rating for the joint, which is 20 percent 
under Diagnostic Code 5201 as is contemplated by 38 C.F.R. § 
4.59 (1998).

Because the evidence does not show that the criteria for a 40 
percent rating have been met, the Board has determined that a 
rating in excess of 30 percent for the residuals of a right 
shoulder separation is not warranted under Diagnostic Code 
5201.

To warrant an evaluation in excess of 30 percent under 
Diagnostic Code 5202, a showing of fibrous union, nonunion or 
loss of the humeral head would be necessary.  X-ray 
examination has failed to disclose such impairment.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected right shoulder disorder has resulted in frequent 
hospitalizations, or that the shoulder disorder has caused 
marked interference with his employment.  The veteran has 
obtained statements from several doctors that note the 
veteran is unable to work due to his shoulder.

The Board notes that these disability statements predate his 
most recent surgery.  In addition, after that surgery he 
admitted to use of a chain saw and it was reported to the 
physical therapist that he was often in trees (presumably 
pursuant to his employment as a tree surgeon).  In short, 
there has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to an evaluation greater than 30 
percent for postoperative repair, dislocation and rotator 
cuff tear, right shoulder (dominant) is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

